DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 03/01/2021 has been entered.  Claims 1-15 and 18-27 remain pending in the application.  
The previous 35 USC 112 rejections of Claims 3-15 and 22-27 are withdrawn in light of Applicant’s amendment to Claims 3-4, 6-7, 9, 11-12, 14 and 24-26.




Specification
The disclosure is objected to because of the following informalities: recitation of “CPAP device 200” on Page 11, line 18, would be clearer if rewritten as --CPAP device 300--.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Valve Having A First And Second Obstruction Confining The Valve From Leaving A Confining Region--.
Appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “112” see Page 4, line 8., “152”, see Page 4, line 15 and “1000’” see Page 15, line 17.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both “input port” and “output port” see Figures 1A-B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because “114” is not depicting a pumping direction, see Page 4, line 6.
. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Objections
Claims 3-15, 22-23 and 26-27 are objected to because of the following informalities:
Claim 3, line 3, recitation of “having defining” would be clearer if rewritten as --defining--.
Claim 22, line 1, has the wrong claim identifier.  Claim 22 should be labeled currently amended.  No change is required, however, in future submissions Claim 22, should be labeled previously presented unless otherwise amended.
Claim 22, line 3, recitation of “substantially plug” would be clearer if rewritten as --plug-- for consistency (see Claim 7).
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 27, lines 2-3, recitation of “provided in the first sheet” lacks antecedent basis.  This limitation would be clearer if provided in the first sheet was deleted. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baudette US 2,196,287.

With respect to Claim 1, Baudette teaches a valve 34/35/39/28 for controlling entry of fluid into a compartment (cylinder under 34) of a micro-mechanical device (“compressor”, Page 1, left side, line 12), the valve 34/35/39/28 comprising: a body 28 defining the compartment (cylinder under 34), with the body 28 having a passage 32 through a wall (top of 28 at 31, in Figure 2, profile view) of the body 28 to define an inlet passage 38 into the compartment (cylinder under 34), with the passage 38 in the inlet defined by a portion 36 of the body 28 that is spaced from the wall of the body (see 37 in Figure 4, Page 2, left side, lines 1-4, portion of 36 is below top of 28 at 31) and that in part provides a confining region (region inside of 36); and a valve member 34/35/39 having a first portion (bottom of 34/35/39) that has a first obstruction 34, an intermediate portion 35, and a second portion (top of 34/35/39) having a second obstruction 39, with the first portion position-able within a portion (top of cylinder under 34) of the compartment (cylinder under 34), the intermediate portion 35 connecting (see Figure 2) the second portion (top of 34/35/39) to the first portion (bottom of 34/35/39 see Figure 2), and with the first 34 and second 39 obstructions confining the valve member 34/35/39 to slide through but not leave (see Figure 2) the confining region (region inside 36).  Although, Baudette teaches most of the limitations of the claim, Baudette is silent on a micro-mechanical device.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the In re Rose, 105 USPQ 237 (CCPA 1955).  And furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

With respect to Claim 2, as it depends from Claim 1, Baudette further teaches the confining region (region inside 36) provided by the portion 36 of the body 28 spaced from the wall (top of 28 at 31, in Figure 2, profile view) of the body 28 is provided by a first spaced portion (O.D. of 36) and a second spaced portion (I.D. of 36) of the body 28 that forms the confining region (inside 36), with the confining region having a first opening (opening at top of 36 in Figure 2) of a first size that allows the intermediate portion 35 to freely slide through the first opening (see Figure 2), and which first opening (opening at top of 36 in Figure 2) is smaller than a size of the first 34 or the second 39 obstructions (see Figure 2).

With respect to Claim 3, Baudette teaches a valve 34/35/39/28 for controlling entry of fluid into a compartment (cylinder under 34) of a micro-mechanical device (“compressor”, Page 1, left side, line 12), the valve 34/35/39/28 comprising: a body 28 having defining the compartment (cylinder under 34), with the body 28 having a pair of In re Rose, 105 USPQ 237 (CCPA 1955).  And furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not 

With respect to Claim 4, as it depends from Claim 3, Baudette further teaches the confining region (region inside 36) provided by the pair of spaced portions (37 see Figure 4) of the body 28 have a size (I.D. of 36) that allows the intermediate portion 35 to freely slide through (see Figure 2) the confining region (region inside 36), and which size is smaller than a size (O.D. of 34/39) of the first 34 or the second 39 obstructions (see Figure 2).

With respect to Claim 5, as it depends from Claim 3, Baudette further teaches the intermediate portion 35 is a stem shaped portion (35 resembles the stem of a plant, see 1044 in Applicant’s Figure 4B) that connects the first (bottom of 34/35/39) and second (top of 34/35/39) portions.

With respect to Claim 6, as it depends from Claim 4, Baudette further teaches the first 34 and second 39 obstructions have first (bottom of 34) and second (bottom of 39) flat surfaces respectively of the first 34 and second 39 obstructions.

With respect to Claim 7, as it depends from Claim 6, Baudette further teaches the first 34 and second 39 obstructions further have first (top of 34, see 33 in Figure 2) and second (bottom region of 39) bulge regions adjacent the respective the first (bottom of 

With respect to Claim 8, as it depends from Claim 4, Baudette further teaches the bulge regions (top of 34, see 33 in Figure 2 and bottom region of 39) have a size that allows the respective bulge regions to sit (“to have a location” merriam-webster.com) within the opening (bottom of 32, see Figure 2) in the confining region (region inside 36).

With respect to Claim 9, as it depends from Claim 6, Baudette further teaches the first portion (bottom of 34/35/39) of the valve member 34/35/39 has the first flat surface (bottom of 34) that has a size that is larger (see Figure 2 and 4, the bottom of 34 encompass all the openings 38) than an opening defined by the pair of passages (opening of 38 left and right, see Figures 2 and 4) that define the inlet 32 into the compartment (cylinder under 34).

With respect to Claim 10, as it depends from Claim 9, Baudette further teaches the size of the first flat surface (bottom of 34) being larger (see Figure 2 and 4, the bottom of 34 encompass all the openings 38) than the opening (opening of 38 left and 

With respect to Claim 11, as it depends from Claim 9, Baudette further teaches the size of the first flat surface (bottom of 34) being larger (see Figure 2 and 4, the bottom of 34 encompass all the openings 38) than the opening (opening of 38 left and right, see Figures 2 and 4) into the compartment (cylinder under 34) prevents the valve 34/35/39/28 from falling from the inlet 32 and seals 33 the inlet when the valve is in a closed position (as seen in Figure 2).

With respect to Claim 12, as it depends from Claim 6, Baudette further teaches the second portion (top of 34/35/39) of the valve member 34/35/39 has the second flat surface (bottom of 39) that has a size that is larger (see Figure 2, opening at top of 36 is smaller than bottom of 39) than an opening (opening at top of 36) in the confining area (inside 36).

With respect to Claim 13, as it depends from Claim 12, Baudette further teaches the size of the second flat surface (bottom of 39) being larger (see Figure 2, opening at top of 36 is smaller than bottom of 39) than the opening (opening at top of 36) in the confining region (inside 36) seals (when the valve is open, the opening at the top of 38 is blocked by 39/35) the opening in the confining region (opening at top of 36), while displacing (downward via 35) the first flat surface (bottom of 34) from the pair of 

With respect to Claim 14, as it depends from Claim 9, Baudette further teaches the size of the second flat surface (bottom of 39) being larger (see Figure 2, opening at top of 36 is smaller than bottom of 39) than a second opening (opening at top of 36) in the confining region (inside 36) prevents the valve 34/35/39/28 from falling from the compartment (cylinder under 34), displacing (downward via 35) the first flat surface (bottom of 34) when the valve 34/35/39/28 is in an open position (opposite as seen in Figure 2).

With respect to Claim 15, as it depends from Claim 3, Baudette teaches most of the limitations of the claim, including the first portion (bottom of 34/35/39), the second portion (top of 34/35/39) and the intermediate portion 35 of the valve member 34/35/39 are an integrally (integral “composed of constituent parts”, merriam-webster.com) formed member (34/35/39, see Figure 2).  Although, Baudette teaches most of the limitations of the claim, including a valve member 34/35/39 composed of constituent parts, Baudette is silent on the valve members are integrally formed.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the valve members integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Baudette (mentioned previously), in view of Blaga et al. US 8,388,908, as an evidentiary reference.
With respect to Claim 26 and 27, as they depend from Claims 3 and 26, respectively, although Baudette discloses most of the limitations of the claim, including the body 28 and the valve 34/35/39/28 having a valve member 34/35/39 aligned with the body 28, (see Figure 2), Baudette is silent on a sheet of a flexible plastic material that is laminated to the body to provide a composite laminated structure and the sheet of the flexible plastic material has a metallic region.  However, as evidenced by Blaga et al. it was old and well known in the art to use a sheet ( 105, see Figure 18A, deposited on glass or plastic”, Column 27, lines 56-60) of a flexible plastic material (Column 13, line 19) that is laminated to a body 101 to provide a composite laminated structure (Column 27, lines 56-60) and the sheet (“plastic”) of the flexible plastic material has a metallic region (“gold”, Column 19, lines 12-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used a sheet of a flexible plastic material that is laminated to a body and the sheet of the flexible plastic material has a metallic region, because as evidenced by Blaga et al. it was old and well known in the art to do so.
Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a sheet of a flexible plastic material that is laminated to a body and the sheet of the flexible plastic material has a metallic region, In re Leshin, 125 USPQ 416. 	Further with respect to the limitations directed toward a laminated structure, it is noted that “laminated” recites a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.


Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh US Pub. 2015/0267695, in view of Baudette (mentioned previously).

With respect to Claim 18, Marsh discloses a micro-pump (see Figure 2B) comprising: a pump body 204 having walls defining a pump chamber 209 that is compartmentalized into plural compartments (see 130 or 136 or 140 in Figure 1A, Paragraph 0046, lines 1-13), with the pump chamber 209 having a plurality of inlet ports (1026 see Figure 11D, Paragraph 0134, lines 1-3) providing fluid ingress into the pump chamber 209, with the plurality of inlets 1026 in the pump body each having a pair of passages (see Figure 11D passages on either side of 1022) that are bifurcated (“divided into two branches or parts” merriam-webster.com), and the pump chamber 209 further having a plurality of outlet ports (see port having 216 in Figure 2B) providing fluid egress from the respective compartments (see black flow arrow in Figure 1B); a 

With respect to Claim 19, as it depends from Claim 18, Baudette further teaches the confining region (region inside 36) provided by the pair of spaced wall portions (37 see Figure 4) has a size (I.D. of 36) that allows the intermediate portion 35 to freely slide through (see Figure 2) the confining region (region inside 36), and which size is smaller than a size (O.D. of 39/34) of the first 34 or the second 39 obstructions.

With respect to Claim 20, as it depends from Claim 18, Baudette further teaches the first portion (bottom of 34/35/39), the second portion (top of 34/35/39) and the intermediate portion 35 of the valve member 34/35/39 are an integrally (integral “composed of constituent parts”, merriam-webster.com) formed member (see 34/35/39 in Figure 2).  Although, Baudette teaches most of the limitations of the claim, including a valve member 34/35/39 composed of constituent parts, Baudette is silent on the valve members are integrally formed.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the valve members integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 



With respect to Claim 22, as it depends from Claim 21, Baudette further discloses the first 34 and second 39 obstructions further have first (top of 34, see 33 in Figure 2) and second (bottom region of 39) bulge regions adjacent the respective the first (bottom of 34) and second (top of 39) flat surfaces with first (top of 34) and second (bottom region of 39) bulge regions configured to substantially plug the opening (bottom of 32) in the confining region (region inside 36) during periods of operation of the valve (when the valve is closed the region inside 36 is substantially plug via by the top of 34 see 33 in Figure 2).

With respect to Claim 23, as it depends from Claim 22, Baudette further teaches the bulge regions (top of 34, see 33 in Figure 2 and bottom region of 39) each have a size (O.D. of top of 34 and O.D. of bottom region of 39) that allows the respective bulge regions to sit (“to have a location” merriam-webster.com) within the opening (bottom of 32, see Figure 2, both O.D. of 34/39 are within the confines of the opening at the bottom of 32) in the confining region (region inside 36) during periods of operation of the valve (closed as seen in Figure 2).

With respect to Claim 24, as it depends from Claim 21, Baudette further teaches the first portion (bottom of 34/35/39) of the valve member 34/35/39 has the first flat 

With respect to Claim 25, as it depends from Claim 21, Baudette further teaches the second portion (top of 34/35/39) of the valve member 34/35/39 has the second flat surface (bottom of 39) that has a size that is larger (see Figure 2, opening at top of 36 is smaller than bottom of 39) than an opening (opening at top of 36) in the confining region (region inside 36), with the size of the second flat surface (bottom of 39) being larger than the opening (opening at top of 36) into the confining region (region inside 36) to seal (when the valve is open, the opening at the top of 38 is blocked 39/35) the opening in the confining region and displaces (via 35) the first flat surface (bottom of 34) when the valve is in an open position (opposite as seen in Figure 2), and prevents the valve 34/35/39/28 from falling into the compartment (cylinder under 34, the size of 39 prevents 34/35/39/28 from falling into the cylinder, see Figure 2).


Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments (see Remarks, Page 9, lines 18-23) namely Baudette, discloses a flange 28 and not a body and therefore one of ordinary skill in the art would know “a flange would not possess any of the features of the body as used in the Applicant’s claims”; when “the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  (See MPEP 2125(i)).
Further, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
In this instance, Baudette’s flange 28 is clearly shown in Figure 4 (28 is all similarly crosshatched area) including the valve seats 33 and boss 36, as well as all the limitations recited in the claims.  The fact that Baudette choose to refer to element 28 as a flange does not discredit his disclosure of the elements comprising the flange.

In response to Applicant’s arguments (see Remarks, Page 11, lines 11-23) namely, Claim 1, is not directed to a change in size; Baudette device will perform the same independent of the relative dimensions of the elements.  Accordingly limitations directed toward a micro-mechanical device do not patentable distinguish the claimed invention from Baudette.
Applicant's continue and suggest Baudette “teaches none of the limitations of the claim” (Remarks, Page 10, lines 6-7) however, Applicants to not specifically point out how the language of the claims patentably distinguishes them from the Baudette.

In response to Applicant’s argument, (see Remarks, Page 12, lines 1-6), namely Blaga does not cure any of the deficiencies in Baudette; Blaga is not used to cure deficiencies in Baudette, but rather is used to establish, it was old and well known in the art, to use laminated sheets in valves.  
With respect to “why” it would have been an obvious design choice?  As cited in the previous rejection; the intended use will determine the choice of material. 
Also it is noted, the “second sheet” is no longer recited in the rejected claims.

In response to Applicant’s arguments (see Remarks, Page 12, lines 11-19), with respect to Claims 18-25, see responses above with respect to Baudette.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
05/24/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746